Citation Nr: 1012348	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-20 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Veteran's claim was remanded by the Board in December 
2007 and again in August 2009.  


FINDING OF FACT

Hypertension was not incurred in or aggravated by active 
service or by a service-connected disability.


CONCLUSION OF LAW

The criteria to establish service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).   

In October 2004, prior to the rating decision that denied 
the Veteran's claim, the RO sent a letter to the Veteran 
which advised him of the VCAA, including the types of 
evidence and/or information necessary to substantiate his 
claim and the relative duties upon himself and VA in 
developing his claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Veteran was sent a notice letter compliant with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in April 2008.  
Because this decision denies the Veteran's claim no 
disability ratings or effective dates will be assigned, and 
any error in the timing of the notice with respect to 
informing the Veteran of the type of evidence necessary to 
establish disability ratings or effective dates is non 
prejudicial to the Veteran.

The record reflects that the Veteran's service treatment 
records, private medical records, and VA medical records 
have been obtained.  The Veteran has been provided VA 
medical examinations and VA medical opinions have been 
obtained.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal 
and he has done so.  He submitted printouts from the 
Internet in June 2005, and he provided testimony at a 
hearing in August 2007.  There is no indication that there 
is any additional relevant evidence to be obtained by either 
VA or the Veteran.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

At his August 2007 hearing the Veteran asserted that he is 
entitled to service connection for hypertension as secondary 
to his service-connected diabetes mellitus.  He pointed out 
that several Internet sources, including from the National 
Institute of Health, indicated that diabetics are more prone 
to develop hypertension than non-diabetics.  Having 
carefully considered the Veteran's assertions in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for certain chronic 
diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448.  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.

In this case the service treatment records reveal that the 
Veteran did not have hypertension during service.  The post 
service medical records show that the Veteran did not 
experience hypertension during the year following service, 
or for many years thereafter.  Consequently, the Veteran is 
not entitled to presumptive service connection for 
hypertension based on hypertension being one of the chronic 
disabilities listed in 38 C.F.R. § 3.309(a).

With regards to the Veteran's assertions that he developed 
hypertension as secondary to service-connected diabetes 
mellitus, as a lay person he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The Board has considered the Internet 
documents submitted by the Veteran.  These documents state 
that hypertension is more common in people with diabetes 
than in people without diabetes.  The Board notes that 
medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See 38 C.F.R. § 
3.159(a)(1) [Competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Internet articles submitted by the 
Veteran are of a general nature and do not contain any 
information or analysis specific to the Veteran's case.  As 
such, the treatise evidence submitted by the Veteran is of 
no probative value.  The United States Court of Appeals for 
Veterans Claims (Court) has held on several occasions that 
medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See 
generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992). 

In this case there is a November 2004 VA examination report 
in which the examiner opined that the Veteran's hypertension 
was not caused by diabetes.  The VA physician examined the 
Veteran, took down the Veteran's medical history, and  
reviewed the Veteran's claims file.  He noted that the 
Veteran had had diabetes mellitus for about 38 years and 
that he had been diagnosed with hypertension in the last two 
years.  

On VA general medical examination in January 2007 the 
Veteran denied any hypertension symptoms other than getting 
lightheaded if he stood up too fast.  It was noted that the 
hypertension was under control.  The Veteran had no 
shortness of breath or chest pains.  He was not diagnosed 
with any heart disease.

In October 2009 the Veteran wrote to VA and stated that he 
had been given an additional medication, 
hydrochlorothiazide/triamterene, for treatment of his 
hypertension.  The Veteran wanted this fact noted by VA in 
considering his claim.

The Veteran was afforded another VA medical examination in 
October 2009.  It was noted that current treatment for 
hypertension consisted of Fosinopril and 
hydrochlorothiazide/triamterene.  The examiner reviewed the 
Veteran's claims file and had the Veteran's blood and urine 
tested.  It was his opinion that the Veteran's hypertension 
was not caused or worsened by the Veteran's service-
connected diabetes mellitus.  The examiner based his opinion 
on the absence of nephropathy, the absence of renal artery 
stenosis, and on the presence of normal BUN, creatinine, and 
glomerular filtration rate.  

The Board has reviewed all the probative evidence of record, 
including the private medical records, VA outpatient 
records, and VA medical examination reports.  None of these 
records have indicated that the Veteran's hypertension was 
caused or aggravated by his service-connected diabetes 
mellitus.  Because there are two medical opinions indicating 
that the Veteran's hypertension is unrelated to diabetes 
mellitus, and no medical evidence to the contrary, the 
Veteran is not entitled to service connection for 
hypertension as secondary to diabetes mellitus.  38 C.F.R. 
§ 3.310.

As shown above the preponderance of the evidence is against 
the Veteran's claim for service connection for hypertension 
on either a direct basis, or as secondary to service-
connected diabetes mellitus, and his claim must be denied.  


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


